Case 9:18-cv-80994-DLB Document 173-2 Entered on FLSD Docket 02/12/2020 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:18-cv-80994-DLB

    NITV FEDERAL SERVICES, LLC,

            Plaintiff,

    v.

    DEKTOR CORPORATION and ARTHUR
    HERRING, III,

            Defendants.


                                    FACT INFORMATION SHEET
                                     FOR JUDGMENT DEBTOR
                                            (Individual)


   Full Legal Name:

   Nicknames or Aliases:

   Residence Address:

   Mailing Address (if different:

   Telephone Numbers: (Home)                              (Business)

   Name of Employer:

   Address of Employer:

   Position or Job Description:

   Rate of Pay: $                   per          . Average Paycheck: $                 per

   Average Commissions or Bonuses: $                              per                 .

   Commissions or bonuses are based on

   Other Personal Income: $                       from
   (Explain details on the back of this sheet or an additional sheet if necessary.)
Case 9:18-cv-80994-DLB Document 173-2 Entered on FLSD Docket 02/12/2020 Page 2 of 4




   Social Security Number:                                 Birthdate:

   Driver’s License Number:

   Marital Status: _________Spouse’s Name:

   ******************************************************************************
   Spouse Related Portion

   Spouse’s Address (if different):

   Spouse’s Social Security Number:                               Birthdate:

   Spouse’s Employer:

   Spouse’s Average Paycheck or Income: $                         per

   Other Family Income: $                                  per
   (Explain details on back of this sheet or an additional sheet if necessary.)

   Describe all other accounts or investments you may have, including stocks, mutual funds,
   savings bonds, or annuities, on the back of this sheet or on an additional sheet if necessary.

   ************************************************************************

   Names and Ages of All Your Children (and addresses if not living with you):




   Child Support or Alimony Paid: $                               per

   Names of Others You Live With:



   Who is Head of Your Household? You _____ Spouse _____ Other Person ______

   Checking Account at: Account #


                                                     2
Case 9:18-cv-80994-DLB Document 173-2 Entered on FLSD Docket 02/12/2020 Page 3 of 4



   Savings Account at: Account #

   For Real Estate (land) You Own or Are Buying:

          Address:



          All Names on Title:



          Mortgage Owed to:

          Balance Owed:

           Monthly Payment: $
   (Attach a copy of the deed or mortgage, or list the legal description of the property on the back of
   this sheet or an additional sheet if necessary. Also provide the same information on any other
   property you own or are buying.)

   For All Motor Vehicles You Own or Are Buying:

          Year/Make/Model:                                       Color:

          Vehicle ID #:                                   Tag No:
          Mileage:

          Names on Title:

          Present Value: $

          Loan Owed to:

          Balance on Loan: $___________ Monthly Payment: $

   (List all other automobiles, as well as other vehicles, such as boats, motorcycles, bicycles, or
   aircraft, on the back of this sheet or an additional sheet if necessary.)

   Have you given, sold, loaned, or transferred any real or personal property worth more than $100
   to any person in the last year? If your answer is “yes,” describe the property, market value, and
   sale price, and give the name and address of the person who received the property.



   Does anyone owe you money?                     Amount Owed: $
                                                    3
Case 9:18-cv-80994-DLB Document 173-2 Entered on FLSD Docket 02/12/2020 Page 4 of 4




   Name and Address of Person Owing Money:

   Reason money is owed:

   Please attach copies of the following:

           a.      Your last pay stub.
           b.      Your last 3 statements for each bank, savings, credit union, or other financial
                   account.
           c.      Your motor vehicle registrations and titles.
           d.      Any deeds or titles to any real or personal property you own or are buying, or
                   leases to property you are renting.
           e.      Your financial statements, loan applications, or lists of assets and liabilities
                   submitted to any person or entity within the last 3 years.
           f.      Your last 2 income tax returns filed.

   UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
   ANSWERS ARE TRUE AND COMPLETE.




                                                         Judgment Debtor
   STATE OF FLORIDA
   COUNTY OF

          The foregoing instrument was acknowledged before me this______ day of
   _______________, 20__, by                                      , who is personally known to
   me or has produced                                                     as identification and
   who did ____ did not____ take an oath.

           WITNESS my hand and official seal, this ______ day of ________________, 20___.




   Notary Public, State of Florida
   Printed Name:
   My Commission expires: ....................

   THE JUDGMENT DEBTOR SHALL FILE WITH THE CLERK OF THE COURT A
   NOTICE OF COMPLIANCE AFTER THE ORIGINAL FACT INFORMATION SHEET,
   TOGETHER WITH ALL ATTACHMENTS, HAS BEEN DELIVERED TO THE
   JUDGMENT CREDITOR’S ATTORNEY, OR TO THE JUDGMENT CREDITOR IF
   THE JUDGMENT CREDITOR IS NOT REPRESENTED BY AN ATTORNEY.
                                                    4
